DETAILED ACTION
This communication is responsive to Application No. #17/160347 filed on January 27, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, and 17, the claims recite the limitation, “determining a source type of the second network appliance, wherein the source type is selected from a list comprising at least a local subnet, a shared subnet, branch transit subnet, or remote subnet…” (Emphasis added).  It is unclear if the intention is to claim the “source type” of the second network appliance, or the “source type” of the “IP subnet” previously recited in the respective claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “determining a source type associated with the IP subnet of the second network appliance, wherein the source type is selected from a list comprising at least a local subnet, a shared subnet, branch transit subnet, or remote subnet…” (Emphasis added).  

Regarding claim 20, the claim recites the limitation, “wherein the routing information is received using a border gateway protocol (BGP)” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  " wherein routing information is received using a border gateway protocol (BGP)” (Emphasis added).  

Regarding claims 2-8, 10-16, and 18-20, claims 2-8 each depend on independent claim 1, claims 10-16 each depend on independent claim 9, and claims 18-20 each depend on independent claim 17 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et.al. (US Patent Application Publication, 20150312134, hereinafter, “Kapadia”) in view of Wang (US Patent No. 9106530, hereinafter, “Wang”), further in view of Nalawade (US Patent No. 7359393, hereinafter, “Nalawade”).
Regarding claim 1, Kapadia teaches:
A computer-implemented method for selectively transmitting routing information between separated local area network (LAN) interfaces by a first network appliance in a first LAN (Kapadia: Upon receiving the redistributed subnet route [i.e., routing information], border leaf switch 22(2) [i.e., first network appliance] can make routing decisions ... [shown in Fig. 4, BL 22(2) has interfaces connected to networks 12 and 18; network 18 is the first LAN]. Figs. 1, 4 and ¶ [0054]) the method comprising: 
receiving, at the first network appliance, an internet protocol (IP) subnet (Kapadia: Upon receiving the redistributed subnet route [i.e., IP subnet], border leaf switch 22(2) [i.e., first network appliance] can make routing decisions ... Figs. 1, 4 and ¶ [0054]) of a second network appliance in a second LAN (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]); 
determining a source type of the second network appliance, wherein the source type is selected from a list comprising at least a local subnet (Kapadia: leaf switch 20(1) can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route [i.e., source type is a local subnet] associated with the direct connection in its associated routing tables. Leaf switch 20(1) can redistribute directly connected subnet into a routing protocol (for example, iBGP) ...  Figs. 1, 4 and ¶ [0041]), 
determining a community identifier of the second network appliance, wherein the community identifier is a string value that is attached to the source type (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute) [i.e., community identifier]. In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]); 
updating, at the first network appliance, a local routing table with the IP subnet, the neighbor type, the source type, and the community identifier of the second network appliance (Kapadia: when border leaf switch 22 [first network appliance] receives the redistricted subnet route with attached extended community attribute [i.e., community identifier] (e.g., 4BYTEAS-GENERIC:NT:999999:99), border leaf switch 22(1) recognizes that the subnet route [i.e., IP subnet] being advertised is a result of a direct subnet route [i.e., source type] (e.g., between leaf switch 20(1) and subnet 1.1.1.0/24 [second network appliance, neighbor type] assigned to VLAN 100) ... Border leaf switch 22(1) can then install information associated with the redistributed subnet route in software (e.g., associated RIB table) [Routing Information Base; i.e., local routing table ] ... with a corresponding glean adjacency.  Figs. 1, 4 and ¶ [0054]).
Although Kapadia teaches a border leaf switch receiving a subnet route from a leaf switch, and obtaining the source type (route type) and extended community attribute associated with the subnet route,  Kapadia does not explicitly teach:
determining a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a branch router, provider edge (PE) router, and branch transit router;
based at least on the local routing table, receiving a customized routing policy and subnet exporting policy that permits the first network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances, wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the first network appliance; 
matching the permitted community of network appliances to a new community identifier of a third network appliance; and
exporting, by the first network appliance, the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy. 
However, in the same field of endeavor, Wang teaches:
determining a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a provider edge (PE) router (Wang: PE routers 8 [Provider Edge routers] are logically located at the "edge" of network 4.  Fig. 1 and Column 4, lines 55-65);
based at least on the local routing table, receiving a customized routing policy and subnet exporting policy (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) that permits the first network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target. RR 17 thereafter advertises routes associated with the specified route target [i.e., permitted IP addresses] to PE router 8A ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]), wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16); 
matching the permitted community of network appliances to a new community identifier of a third network appliance (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A [i.e., third network appliance], for routes associated with the specified route target ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]); and
exporting, by the first network appliance, the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy (Wang: RR 17 thereafter advertises routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Kapadia-Wang a border leaf switch receiving a subnet route from a leaf switch, and obtaining source type (route type) and extended community attribute associated with the subnet route, and the logical positioning of the switch/router which produced the subnet route, Kapadia-Wang does not explicitly teach:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the first network appliance. 
However, in the same field of endeavor, Nalawade teaches:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang to include the features as taught by Wang above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 2, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia further teaches:
wherein the routing information is received using a border gateway protocol (BGP) (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]).

Regarding claim 3, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia further teaches:
wherein the community identifier is a border gateway protocol (BGP) community string (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute). In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]).

Regarding claim 7, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia further teaches:
wherein the customized routing policy and subnet exporting policy automatically routes the third network appliance to border gateway protocol (BGP) devices without having knowledge of specific internet protocol (IP) address prefixes (Kapadia: FIB/ADJ table 70(1) can include an entry 80(1) corresponding to an edge router (e.g., edge router 30) of external network 18. Entry 80(1) may indicate a default route, for example, as 0/0, corresponding to the edge router, to facilitate forwarding of packets to external hosts 16 over external network 18 (for example, to external host 16(1)).  Figs. 1, 4 and ¶ [0033]).

Regarding claim 9, Kapadia teaches:
A network appliance for selectively transmitting routing information between separated local area network (LAN) interfaces in a first LAN (Kapadia: Upon receiving the redistributed subnet route [i.e., routing information], border leaf switch 22(2) [i.e., network appliance] can make routing decisions ... [shown in Fig. 4, BL 22(2) has interfaces connected to networks 12 and 18; network 18 is the first LAN]. Figs. 1, 4 and ¶ [0054]), the network appliance to: 
receive an internet protocol (IP) subnet (Kapadia: Upon receiving the redistributed subnet route [i.e., IP subnet], border leaf switch 22(2) [i.e., first network appliance] can make routing decisions ... Figs. 1, 4 and ¶ [0054]) of a second network appliance in a second LAN (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]); 
determine a source type of the second network appliance, wherein the source type is selected from a list comprising at least a local subnet (Kapadia: leaf switch 20(1) can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route [i.e., source type is a local subnet] associated with the direct connection in its associated routing tables. Leaf switch 20(1) can redistribute directly connected subnet into a routing protocol (for example, iBGP) ...  Figs. 1, 4 and ¶ [0041]); 
determine a community identifier of the second network appliance, wherein the community identifier is a string value that is attached to the source type (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute) [i.e., community identifier]. In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]);
update a local routing table with the IP subnet, the neighbor type, the source type, and the community identifier of the second network appliance (Kapadia: when border leaf switch 22 [first network appliance] receives the redistricted subnet route with attached extended community attribute [i.e., community identifier] (e.g., 4BYTEAS-GENERIC:NT:999999:99), border leaf switch 22(1) recognizes that the subnet route [i.e., IP subnet] being advertised is a result of a direct subnet route [i.e., source type] (e.g., between leaf switch 20(1) and subnet 1.1.1.0/24 [second network appliance, neighbor type] assigned to VLAN 100) ... Border leaf switch 22(1) can then install information associated with the redistributed subnet route in software (e.g., associated RIB table) [Routing Information Base; i.e., local routing table ] ... with a corresponding glean adjacency.  Figs. 1, 4 and ¶ [0054]);
Although Kapadia teaches a border leaf switch receiving a subnet route from a leaf switch, and obtaining the source type (route type) and extended community attribute associated with the subnet route,  Kapadia does not explicitly teach:
determine a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a branch router, provider edge (PE) router, and branch transit router; 
based at least on the local routing table, receive a customized routing policy and subnet exporting policy that permits the network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances, wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance;
match the permitted community of network appliances to a new community identifier of a third network appliance; and
export the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy. 
However, in the same field of endeavor, Wang teaches:
determine a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a provider edge (PE) router (Wang: PE routers 8 [Provider Edge routers] are logically located at the "edge" of network 4.  Fig. 1 and Column 4, lines 55-65); 
based at least on the local routing table, receive a customized routing policy and subnet exporting policy (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) that permits the network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target. RR 17 thereafter advertises routes associated with the specified route target [i.e., permitted IP addresses] to PE router 8A ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]);
match the permitted community of network appliances to a new community identifier of a third network appliance (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A [i.e., third network appliance], for routes associated with the specified route target ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]); and
export the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy (Wang: RR 17 thereafter advertises routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Kapadia-Wang a border leaf switch receiving a subnet route from a leaf switch, and obtaining source type (route type) and extended community attribute associated with the subnet route, and the logical positioning of the switch/router which produced the subnet route, Kapadia-Wang does not explicitly teach:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance. 
However, in the same field of endeavor, Nalawade teaches:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang to include the features as taught by Wang above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 10, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia further teaches:
wherein the routing information is received using a border gateway protocol (BGP) (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]).

Regarding claim 11, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia further teaches:
wherein the community identifier is a border gateway protocol (BGP) community string (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute). In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]).

Regarding claim 15, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia further teaches:
wherein the customized routing policy and subnet exporting policy automatically routes the third network appliance to border gateway protocol (BGP) devices without having knowledge of specific internet protocol (IP) address prefixes (Kapadia: FIB/ADJ table 70(1) can include an entry 80(1) corresponding to an edge router (e.g., edge router 30) of external network 18. Entry 80(1) may indicate a default route, for example, as 0/0, corresponding to the edge router, to facilitate forwarding of packets to external hosts 16 over external network 18 (for example, to external host 16(1)).  Figs. 1, 4 and ¶ [0033]).

Regarding claim 17, Kapadia teaches:
A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to (Kapadia: the memory element being able to store instructions (e.g., software, logic, code, etc.) in non-transitory media, such that ... A processor can execute any type of instructions associated with the data to achieve the operations detailed herein in this Specification.  Figs. 5, 6 and ¶ [0065]): 
receive an internet protocol (IP) subnet (Kapadia: Upon receiving the redistributed subnet route [i.e., IP subnet], border leaf switch 22(2) [i.e., first network appliance] can make routing decisions ... Figs. 1, 4 and ¶ [0054]) of a second network appliance in a second LAN (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]);
determine a source type of the second network appliance, wherein the source type is selected from a list comprising at least a local subnet (Kapadia: leaf switch 20(1) can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route [i.e., source type is a local subnet] associated with the direct connection in its associated routing tables. Leaf switch 20(1) can redistribute directly connected subnet into a routing protocol (for example, iBGP) ...  Figs. 1, 4 and ¶ [0041]); 
determine a community identifier of the second network appliance, wherein the community identifier is a string value that is attached to the source type (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute) [i.e., community identifier]. In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]);
update a local routing table with the IP subnet, the neighbor type, the source type, and the community identifier of the second network appliance (Kapadia: when border leaf switch 22 [first network appliance] receives the redistricted subnet route with attached extended community attribute [i.e., community identifier] (e.g., 4BYTEAS-GENERIC:NT:999999:99), border leaf switch 22(1) recognizes that the subnet route [i.e., IP subnet] being advertised is a result of a direct subnet route [i.e., source type] (e.g., between leaf switch 20(1) and subnet 1.1.1.0/24 [second network appliance, neighbor type] assigned to VLAN 100) ... Border leaf switch 22(1) can then install information associated with the redistributed subnet route in software (e.g., associated RIB table) [Routing Information Base; i.e., local routing table ] ... with a corresponding glean adjacency.  Figs. 1, 4 and ¶ [0054]).
Although Kapadia teaches a border leaf switch receiving a subnet route from a leaf switch, and obtaining the source type (route type) and extended community attribute associated with the subnet route,  Kapadia does not explicitly teach:
determine a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a branch router, provider edge (PE) router, and branch transit router; 
based at least on the local routing table, receive a customized routing policy and subnet exporting policy that permits the network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances, wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance;  
match the permitted community of network appliances to a new community identifier of a third network appliance; and
export the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy. 
However, in the same field of endeavor, Wang teaches:
determine a neighbor type of the second network appliance, wherein the neighbor type is selected from a list comprising at least a provider edge (PE) router (Wang: PE routers 8 [Provider Edge routers] are logically located at the "edge" of network 4.  Fig. 1 and Column 4, lines 55-65); 
based at least on the local routing table, receive a customized routing policy and subnet exporting policy (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) that permits the network appliance to export a subset of IP addresses from the local routing table to a permitted community of network appliances (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target. RR 17 thereafter advertises routes associated with the specified route target [i.e., permitted IP addresses] to PE router 8A ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]);  
match the permitted community of network appliances to a new community identifier of a third network appliance (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A [i.e., third network appliance], for routes associated with the specified route target ... Route Target Membership NLRI ... is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 1 and [Column 6, lines 15-26], and Fig. 5 and [Column 13, lines 12-20]); and
export the subset of IP addresses of the local routing table to the third network appliance based on the customized routing policy and subnet exporting policy (Wang: RR 17 thereafter advertises routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Kapadia-Wang a border leaf switch receiving a subnet route from a leaf switch, and obtaining source type (route type) and extended community attribute associated with the subnet route, and the logical positioning of the switch/router which produced the subnet route, Kapadia-Wang does not explicitly teach:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance. 
However, in the same field of endeavor, Nalawade teaches:
wherein the customized routing policy and subnet exporting policy are configured by a network administrator of the network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang to include the features as taught by Wang above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 18, Kapadia-Wang-Nalawade discloses on the features with respect to claim 17 as outlined above.
Kapadia further teaches:
wherein the routing information is received using a border gateway protocol (BGP) (Kapadia: leaf switch 20(1) [i.e., second network appliance] can establish a direct connection to subnet 1.1.1.0/24 and install a direct subnet route associated with the direct connection ... can redistribute directly connected subnet into a routing protocol (for example, iBGP) ... Figs. 1, 4 and ¶ [0041]).

Regarding claim 19, Kapadia-Wang-Nalawade discloses on the features with respect to claim 17 as outlined above.
Kapadia further teaches:
wherein the community identifier is a border gateway protocol (BGP) community string (Kapadia: leaf switch 20(1) ... attaches a special reserved tag (value) (for example, an extended community attribute). In various embodiments, leaf switch 20(1) redistributes subnet route, for example, for being subnet network 1.1.1.0/24, into iBGP with a community attribute ... extcommunity 4BYTEAS-GENERIC:NT:999999:99.  Figs. 1, 4 and ¶ [0041-0052]).

Claims 4-5, 12-13, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia-Wang-Nalawade in view of “OSPF Version 2, Network Working Group, Request for Comments (RFC) 2178”, hereinafter, “NPL-1”).
Regarding claim 4, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance (NPL-1: When the AS is split into OSPF areas [i.e., location], the routers are further divided according to function into the following four overlapping categories: Internal routers ... Area border routers ... Backbone routers ... AS boundary routers.  ¶ [Section 3.3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by NPL-1 above in order to quickly recalculate routes in the face of topological change.  (NPL-1, ¶ [Abstract]).

Regarding claim 5, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type between the second network appliance and the network appliance is different from a second neighbor type between the second network appliance and the third network appliance. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the neighbor type between the second network appliance and the network appliance is different from a second neighbor type between the second network appliance and the third network appliance (NPL-1: When the AS is split into OSPF areas, the routers are further divided according to function into the following four overlapping categories: Internal routers ... Area border routers ... Backbone routers ... AS boundary routers.  ¶ [Section 3.3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by NPL-1 above in order to quickly recalculate routes in the face of topological change.  (NPL-1, ¶ [Abstract]).

Regarding claim 12, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance (NPL-1: When the AS is split into OSPF areas [i.e., location], the routers are further divided according to function into the following four overlapping categories: Internal routers ... Area border routers ... Backbone routers ... AS boundary routers.  ¶ [Section 3.3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by NPL-1 above in order to quickly recalculate routes in the face of topological change.  (NPL-1, ¶ [Abstract]).

Regarding claim 13, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type between the second network appliance and the network appliance is different from a second neighbor type between the second network appliance and the third network appliance. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the neighbor type between the second network appliance and the network appliance is different from a second neighbor type between the second network appliance and the third network appliance (NPL-1: When the AS is split into OSPF areas, the routers are further divided according to function into the following four overlapping categories: Internal routers ... Area border routers ... Backbone routers ... AS boundary routers.  ¶ [Section 3.3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by NPL-1 above in order to quickly recalculate routes in the face of topological change.  (NPL-1, ¶ [Abstract]).

Regarding claim 20, Kapadia-Wang-Nalawade discloses on the features with respect to claim 17 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the neighbor type of the second network appliance is determined based on a location with respect to the network appliance (NPL-1: When the AS is split into OSPF areas [i.e., location], the routers are further divided according to function into the following four overlapping categories: Internal routers ... Area border routers ... Backbone routers ... AS boundary routers.  ¶ [Section 3.3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by NPL-1 above in order to quickly recalculate routes in the face of topological change.  (NPL-1, ¶ [Abstract]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia-Wang-Nalawade in view of Scudder (US Patent Application Publication, 20100284403, hereinafter, “Scudder”).
Regarding claim 6, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type is automatically determined by the network appliance. 
However, in the same field of endeavor, Scudder teaches:
wherein the neighbor type is automatically determined by the network appliance (Scudder: Router 12A may learn of neighbor types by way of BGP update messages.  Fig. 1 and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by Scudder above in order to obtain a business relationship with an adjacent network device.  (Scudder, ¶ [0044]).

Regarding claim 14, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
wherein the neighbor type is automatically determined by the network appliance. 
However, in the same field of endeavor, Scudder teaches:
wherein the neighbor type is automatically determined by the network appliance (Scudder: Router 12A may learn of neighbor types by way of BGP update messages.  Fig. 1 and ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by Scudder above in order to obtain a business relationship with an adjacent network device.  (Scudder, ¶ [0044]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia-Wang-Nalawade in view of Oguchi et.al. (US Patent Application Publication, 20070263548, hereinafter, “Oguchi”).
Regarding claim 8, Kapadia-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
receiving a second route export policy from the network administrator of the first network appliance; and dynamically updating the customized routing policy and subnet exporting policy at the third network appliance. 
However, in the same field of endeavor, Oguchi teaches:
receiving a second route export policy from the network administrator of the first network appliance; and dynamically updating the customized routing policy and subnet exporting policy at the third network appliance (Oguchi: If the IGP router 10c has received the filter data (Yes at step S207), based on the filter data, the configuration defining unit 13 carries out setting and updation of the filter rules in the prefix filter table 12a and the packet filter table 12d (step S208). Fig. 12 and ¶ [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by Oguchi above in order to efficiently carry out complicated path control.  (Oguchi, ¶ [0021]).

Regarding claim 16, Kapadia-Wang-Nalawade discloses on the features with respect to claim 9 as outlined above.
Kapadia-Wang-Nalawade does not explicitly teach:
receive a second route export policy from the network administrator of the network appliance; and dynamically update the customized routing policy and subnet exporting policy at the third network appliance. 
However, in the same field of endeavor, Oguchi teaches:
receive a second route export policy from the network administrator of the network appliance; and dynamically update the customized routing policy and subnet exporting policy at the third network appliance (Oguchi: If the IGP router 10c has received the filter data (Yes at step S207), based on the filter data, the configuration defining unit 13 carries out setting and updation of the filter rules in the prefix filter table 12a and the packet filter table 12d (step S208). Fig. 12 and ¶ [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kapadia-Wang-Nalawade to include the features as taught by Oguchi above in order to efficiently carry out complicated path control.  (Oguchi, ¶ [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416